DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tim Ford on 5/18/2022.
	Claim 1: An insertion device, comprising:
an elongate member defining a lumen;
a handle member pivotally coupled to the elongate member;
a plunger member, at least a portion of the plunger member being disposed within the lumen defined by the elongate member; 
an actuation member operatively coupled to the plunger member, the plunger member being configured to move from a first position within the lumen to a second location within the lumen in response to the actuation member being actuated; and
a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member being configured to move with respect to the second portion of the ratchet member, the first portion of the ratchet member having a plurality of teeth members, the second portion of the ratchet member having a plurality of teeth members, the plurality of teeth members of the first portion of the ratchet member being configured to engage the plurality of teeth members of the second portion of the ratchet member. 

Claims 2-6 have been canceled. 

Claim 7: The insertion device of claim 1, 
wherein the ratchet member being configured to help retain the handle member in a first position with respect to the elongate member.

Claim 8: The insertion device of claim 1, 
wherein the ratchet member being configured to help retain the handle member in a first position with respect to the elongate member, the ratchet member being configured to help retain the handle member in a second position with respect to the elongate member, the first position being different than the second position.

Claim 14 line 3, the limitation “the length” has been changed to “a length”. 

Claim 15 line 2, the limitation “the length” has been changed to “a length”.

Claim 16: A medical device, comprising: 
an insertion device, having, 
an elongate member defining a lumen; 
a handle member pivotally coupled to the elongate member; 
a plunger member, at least a portion of the plunger member being disposed within the lumen defined by the elongate member; and 
an actuation member operatively coupled to the plunger member, the plunger member being configured to move from a first position within the lumen to a second location within the lumen in response to the actuation member being actuated; 
an implant, having an inflation member; 
a needle, the needle coupled to the inflation member, the needle configured to be disposed at least partially within the lumen defined by the elongate member; and
a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member configured to move with respect to the second portion of the ratchet member.

Claims 17-20 have been canceled.


Allowable Subject Matter
Claims 1 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the handle member pivotally coupled to the elongated member and a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member being configured to move with respect to the second portion of the ratchet member, the first portion of the ratchet member having a plurality of teeth members, the second portion of the ratchet member having a plurality of teeth members, the plurality of teeth members of the first portion of the ratchet member being configured to engage the plurality of teeth members of the second portion of the ratchet member (claim 1) and also, fails to disclose an implant, having an inflation member; and a needle, the needle coupled to the inflation member, the needle configured to be disposed at least partially within the lumen defined by the elongate member; and a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member configured to move with respect to the second portion of the ratchet member (claim 16). 
The prior art of record of Arias (US Patent No. 5,281,197) discloses (Figures 1a, 1b and 3) everything in claims 1 and 16 including an elongate member (15) defining a lumen (Figure 1b), a handle member (140) coupled to the elongate member, a plunger member (25) disposed within the lumen and an actuation member (162) operatively coupled to the plunger member (Col. 5, lines 42-68) but fails to disclose the handle member pivotally coupled to the elongated member and a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member being configured to move with respect to the second portion of the ratchet member, the first portion of the ratchet member having a plurality of teeth members, the second portion of the ratchet member having a plurality of teeth members, the plurality of teeth members of the first portion of the ratchet member being configured to engage the plurality of teeth members of the second portion of the ratchet member (claim 1) and also, fails to disclose an implant, having an inflation member; and a needle, the needle coupled to the inflation member, the needle configured to be disposed at least partially within the lumen defined by the elongate member; and a ratchet member, the ratchet member having a first portion coupled to the elongate member and a second portion coupled to the handle member, the first portion of the ratchet member configured to move with respect to the second portion of the ratchet member (claim 16). 
The limitations as stated above in claims 1 and 16 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771